MEMORANDUM OPINION
                                        No. 04-11-00200-CR

                                         Gerald A. HAYES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-5987
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 25, 2011

DISMISSED

           On April 1, 2011, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record on or before May 2, 2011. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant’s counsel filed a response in which she states that she has

reviewed the electronic record and “can find no right of appeal for Appellant;” counsel concedes
                                                                                        04-11-00200-CR


that the appeal must be dismissed. In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The

record does not contain a certification that shows the defendant has the right of appeal; to the

contrary, the trial court certification in the record states “this criminal case is a plea-bargain case,

and the defendant has NO right of appeal” and “is one in which the defendant has waived the

right of appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed

did not exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the clerk’s record supports the trial court’s certification that defendant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P.

25.2(d).



                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-